DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 14 September 2020.
Claims 1-21 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 12, 13, 15, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CLARKE (U.S. Patent Application Publication #2021/0081115).


(see [0026]: SSD includes a nonvolatile memory); and a controller configured to be connectable with a host and control the nonvolatile memory (see [0026]: memory controller and host interface), wherein the controller is configured to: receive update frequency information of a submission queue from the host (see [0033]: host notifies the memory controller when commands are added; [0049]-[0050]: memory controller adjust the rate at which commands are moved from the submission queue to the event queue, this is determined at fixed intervals based on the host notifying the controller that commands have been added, this notification from the host would be the update information and would indicate a rate at which the host is adding entries to the submission queue); read command information stored in the submission queue in accordance with the update frequency information (see [0050]: commands are fetched from the submission queue and added to the event queue based on the host update rate to prevent the event queue from overflowing); and execute controlling for the nonvolatile memory based on the command information (see [0046]: commands in the submission queue are passed to the event queue and executed by the memory controller).

2. The memory system of claim 1, wherein the update frequency information includes at least one of an estimated number of updates of the submission queue or an update number per unit time (see [0050]: ingress throttle is calculated at predetermined intervals, this is an update per unit time).

(see [0061]: multiple slots in the event queue allow for multiple commands to be retrieved from the submission queue).

4. The memory system of claim 1, wherein the command information includes update information designating whether updating is executed or not (see [0033]: host notification).

7. CLARKE discloses A memory system comprising: a nonvolatile memory (see [0026]: SSD includes a nonvolatile memory); and a controller configured to be connectable with a host and control the nonvolatile memory (see [0026]: memory controller and host interface), wherein the controller is configured to: read command information stored in a submission queue of the host (see [0046]: command is retrieved from the submission queue, passed to the event queue, and executed by the controller); control the nonvolatile memory based on the command information (see [0046]: execution of command in the event queue); and write completion information for the command information, to a memory of the host, in accordance with an address determined from the command information (see [0047]: memory controller passes completion information to the host, the completion queue can be maintained in the host memory).

(see [0047]: slot in the completion queue).

12. The memory system of claim 7, wherein the controller is configured to receive a base address and a stride from the host, and is configured to calculate the address, based on an index allocated to each management unit of the submission queue, the base address, and the stride (see [0044]: write data is retrieved by the controller using a starting address and overall length {stride}).

13. CLARKE discloses A memory system comprising: a nonvolatile memory (see [0026]: SSD includes a nonvolatile memory); and a controller configured to be connectable with a host and control the nonvolatile memory (see [0026]: memory controller and host interface), wherein the controller is configured to: receive information being usable as a part of first command information and being set for a submission queue of the host (see [0029], [0034]: write command stored in the submission queue); read second command information which is stored in the submission queue and does not include the information (see [0029], [0044]: write data stored in a separate location); and control the nonvolatile memory based on the information and the second command information (see [0044]-[0045]: write data is stored to the nonvolatile memory based on the address in the write command).

(see [0026]: SSD includes a nonvolatile memory); and a controller configured to be connectable with a host and control the nonvolatile memory (see [0026]: memory controller and host interface), wherein the controller is configured to: receive information designating that at least one of an operation code or a data length is set for a submission queue of the host (see [0029], [0034]: write command stored in the submission queue); read command information which is stored in the submission queue and does not include at least one of the operation code or the data length designated by the information (see [0029], [0044]: write data stored in a separate location); and control the nonvolatile memory based on the information and the command information (see [0044]-[0045]: write data is stored to the nonvolatile memory based on the address in the write command).

19. CLARKE discloses A method of controlling a nonvolatile memory (see [0026]: SSD includes a nonvolatile memory), the method comprising: receiving update frequency information of a submission queue from a host (see [0033]: host notifies the memory controller when commands are added; [0049]-[0050]: memory controller adjust the rate at which commands are moved from the submission queue to the event queue, this is determined at fixed intervals based on the host notifying the controller that commands have been added, this notification from the host would be the update information and would indicate a rate at which the host is adding entries to the submission queue); reading command information stored in the submission queue in accordance with the update frequency information (see [0050]: commands are fetched from the submission queue and added to the event queue based on the host update rate to prevent the event queue from overflowing); and controlling the nonvolatile memory based on the command information (see [0046]: commands in the submission queue are passed to the event queue and executed by the memory controller).

21. CLARKE discloses A method of controlling a nonvolatile memory (see [0026]: SSD includes a nonvolatile memory), the method comprising: receiving information which is usable as a part of first command information and is set for a submission queue of a host (see [0029], [0034]: write command stored in the submission queue); reading second command information which is stored in the submission queue and does not include the information (see [0029], [0044]: write data stored in a separate location); and controlling the nonvolatile memory based on the information and the second command information (see [0044]-[0045]: write data is stored to the nonvolatile memory based on the address in the write command).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BENSITY (U.S. Patent #10,452,278).

18. BENSITY discloses A memory system comprising: a nonvolatile memory (see column 5, line 60 through column 6, line 8: nonvolatile memory system); and a controller configured to be connectable with a host and control the nonvolatile memory (see column 9, lines 15-16: NVMe controller), wherein the controller is configured to: (see column 11, lines 23-35: read command is retrieved from a submission queue, the read command is directed to an address on the nonvolatile memory to be read by the controller); control the nonvolatile memory based on the command information (see column 11, lines 60-65: memory controller sends completion information which indicates the controller performed the command); and write data read from the nonvolatile memory based on the command information, to a memory of the host, in accordance with an address determined from the command information (see column 11, lines 54-60: data read from the nonvolatile memory is stored to memory in the host).

20. BENSITY discloses A method of controlling a nonvolatile memory (see column 5, line 60 through column 6, line 8: nonvolatile memory system), the method comprising: reading command information stored in a submission queue of a host (see column 11, lines 23-35: read command is retrieved from a submission queue, the read command is directed to an address on the nonvolatile memory to be read by the controller); controlling the nonvolatile memory based on the command information (see column 11, lines 60-65: memory controller sends completion information which indicates the controller performed the command); and writing completion information for the command information, to a memory of the host, in accordance with an address determined from the command information (see column 11, lines 54-60: data read from the nonvolatile memory is stored to memory in the host).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (U.S. Patent Application Publication #2021/0081115) in view of BENSITY (U.S. Patent #10,452,278).

10. The memory system of claim 7 (see CLARKE above), wherein the command information includes the address, and the controller is configured to write the completion information to the memory, in accordance with the address in the command information (see BENSITY below).

BENSITY discloses wherein the command information includes the address, and the controller is configured to write the completion information to the memory, in accordance with the address in the command information (see column 9, lines 23-49: host notifies the memory controller of the location of the submission queue and/or completion queue that is stored in the host memory).  The location of the completion queue is the address where the controller will write the completion information.  Proving the memory controller with access to, and location information of, the completion queue allows the controller to monitor the latency of the host with respect to processing entries in the completion queue.  This allows the controller to intelligently schedule execution of pending commands and to intelligently transmit interrupts to the host that notify the host of new entries in the completion queue (see column 16, line 40 through column 17, line 18).  The result is improved latency and a shortened command timeline (see column 18, lines 45-65).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by CLARKE to pass location information of the completion queue to the memory controller and write completion information to the host provided location as disclosed by BENSITY.  One of ordinary skill in the art would have been motivated to make such a modification in order to improve latency and shorten command time, as taught by BENSITY.  CLARKE and BENSITY are in the same field of endeavor 

11. The memory system of claim 7 (see CLARKE above), wherein the controller is configured to write read data read from the nonvolatile memory based on the command information, and the completion information, into one management unit in the memory (see BENSITY below).
CLARKE fails to disclose wherein the controller is configured to write read data read from the nonvolatile memory based on the command information, and the completion information, into one management unit in the memory.
BENSITY discloses wherein the controller is configured to write read data read from the nonvolatile memory based on the command information, and the completion information, into one management unit in the memory. (see column 11, lines 7-22 and lines 54-60: command includes location information of the completion queue where the data will be stored).  The location of the completion queue is the address where the controller will write the completion information.  Proving the memory controller with access to, and location information of, the completion queue allows the controller to monitor the latency of the host with respect to processing entries in the completion queue.  This allows the controller to intelligently schedule execution of pending commands and to intelligently transmit interrupts to the host that notify the host of new entries in the completion queue (see column 16, line 40 through column 17, line 18).  The result is improved latency and a shortened command timeline (see column 18, lines 45-65).


14. The memory system of claim 13 (see CLARKE above), wherein a size of the second command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits (see BENSITY below).
CLARKE fails to disclose wherein a size of the second command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits.
BENSITY discloses wherein a size of the second command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits (see column 10, lines 55-60: 64Kb).  This is one entry size, of a limited number of commonly used entry size, and would be obvious to try to one of ordinary skill in the art.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to use an entry size between 32 and 128 bits, such as 64 Kb disclosed by BENSITY, as it is one of a limited number of solutions.  One of ordinary skill in the art would have been motivated to select a size from the limited number of common sizes used in the prior art.

16. The memory system of claim 15 (see CLARKE above), wherein a size of the command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits (see BENSITY below).
CLARKE fails to disclose wherein a size of the command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits.
BENSITY discloses wherein a size of the command information is any value within a range of larger than or equal to 32 bits and smaller than or equal to 128 bits.  
BENSITY discloses submission queue entries are between 32 and 128 bits (see column 10, lines 55-60: 64Kb).  This is one entry size, of a limited number of commonly used entry size, and would be obvious to try to one of ordinary skill in the art.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
.

Allowable Subject Matter
Claim 17 is allowed.
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the art of record fails to teach, or fairly suggest, using a lap of a ring buffer to make a determination regarding the update information.
Regarding claim 6, the art of record fails to teach, or fairly suggest, discarding command information in the manner claimed.  CLARKE and BENSITY disclose providing an update to the memory controller when a command is added to the queue.  When no commands are added, then no update information would be sent.  Therefore, there would be no command to discard as claimed when there is an absence of update information.

Regarding claim 17, the art of record fails to teach, or fairly suggest, completion information that would include a location of a command in a submission queue of the host.  CLARKE and BENSITY both disclose providing a memory controller with location information of the submission and completion queues and the address of commands added to the queue.  CLARKE and BENSITY also disclose a memory controller writing to the completion queue.  However, once a command is completed, the command would not exist in the submission queue.  Therefore there is no address that could be passed to the host for the command, as the command has been removed from the queue and executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136